﻿On behalf of my delegation and on my own behalf, I extend to you our warmest congratulations on your election to preside over the deliberations of the General Assembly at its forty-sixth session. You bring to the presidency a wealth of experience as an accomplished diplomat of the Kingdom of Saudi Arabia, a country with which Kenya has very cordial relations. I wish to assure you of my delegation's full support and cooperation as you carry out the heavy responsibilities of your high office.
I also take this opportunity to compliment your predecessor, the illustrious Foreign Minister of Malta, Mr. Guido de Marco, for the able manner in which he conducted the affairs of the last session, and for the many missions he undertook on behalf of the General Assembly to convey to the international community the important decisions of the forty-fifth session.
To the Secretary-General we express our appreciation for the excellent services which he and his dedicated staff continue to render to the Organization and to the international community. His tireless efforts in the search for international peace and an equitable international order, in which all United Nations Member States, large or small, play an equally important role, have placed him among the truly great statesmen of our time.
Two weeks ago seven new Members were admitted into the Organization - the largest single admission in recent years. On behalf of the Government and people of Kenya, I take this opportunity sincerely to congratulate the Republic of Korea, the Democratic People's Republic of Korea, the Federated States of Micronesia, the Marshall Islands, and the Baltic States of Estonia, Latvia and Lithuania on becoming Members of the United Nations. With their membership, the United Nations has moved closer to the realization of the principle of universality. The road to nationhood has been long and, for some, rough, but nevertheless a worthy journey.
We laud the new spirit of reconciliation which is emerging and which now underlines the relationship between some of the new Member States and their former adversaries. With the simultaneous entry into the United Nations of the two Koreas, a new chapter has opened which, we hope, will characterize their peace talks aimed at national unity. The current session of the General Assembly offers yet another opportunity to reflect on the dramatic developments that have taken place In the world in recent years. As in the past, the international community is looking to the United Nations for leadership in the search for the maintenance of international peace and stability.
Six months have passed since the coalition forces mounted a successful operation which restored sovereignty to the people of the State of Kuwait. Never before has our Organization shown such unity of purpose and resolute determination to put an end to naked aggression by a powerful neighbour against a tiny and helpless Member State. Kenya fully supported all the Security Council resolutions on the Iraq-Kuwait crisis, basing its support on the principle of the inadmissibility of acquisition of territories by use of force and the principle that wanton aggression must not go unpunished.
Several important lessons have emerged from the Iraq invasion of Kuwait, one of which is that those who ought to know better were complacent and, indeed, appear to have conspired to place deadly weapons, capable of mass destruction, into the hands of a nation in one of the most volatile regions of the world. For several years Kenya joined other delegations from developing countries in censuring certain developed nations which are also major arms manufacturers and exporters for their silence on questionable arms deals. Since such weapons were never intended for attacks on the suppliers, we had no illusions at all regarding their end use.
The time has come for these merchants of weapons of mass destruction and death, be they Governments or private companies in Member States, to put aside greed, profit and naked exploitation, and join the United Nations in calling for a world-wide ban on all chemical weapons and the limitation of trade in arms or greater transparency in their transfers by keeping a register of arms sales.
We still hear the sounds of drums of war six months after the end of the operations in the Gulf and what we thought was the beginning of full compliance with all Security Council resolutions. We want to express the sincere hope that sanity and better judgement will prevail over short-sighted, parochial and chauvinistic interests, and thus save humanity from the kind of costly misadventure that nearly plunged this generation into yet another world war.
Within the same region, the situation in the Middle East remains tense and fragile. Several resolutions that the United Nations has adopted in the past, aimed at reducing tension and laying the foundation for lasting peace in the Middle East, remain largely un-implemented. The right of Palestinians to a home of their own, as well as the right of the State of Israel to exist, cannot be compromised, nor indeed can the right of all States in that troubled region to live in secure and internationally recognized boundaries.
Several serious attempts have been made, including the current efforts and initiatives of the United States Secretary of State, James Baker, to reduce tension in the Middle East and create an atmosphere conducive to negotiations. We support these efforts as we have in the past, and it is our hope and prayer that they will meet with success.
Kenya believes, as do the majority of Member States, that at the root of the Middle East problem is the question of an equitable and just settlement of the Palestinian issue. Any solution that excludes representation of the Palestinians by those of their own choice is no solution, and will only prolong the misery and agony that have characterised the situation in the region.
The need for an international conference on the Middle East, attended by the five permanent members of the Security Council and all parties to the conflict, including the Palestine Liberation Organisation, has become more urgent. It is one sure way of arriving at lasting solutions, which should be guaranteed by the United Nations in accordance with its mandate.
Some of the most far-reaching changes in recent times have taken place in a relatively short span of time. These are changes which, as the Secretary-General has observed, are characterized by both the aspects of hope and the countenance of dangerous un-restraint. Their central theme is the democratisation of human societies everywhere.
Several speakers who have preceded me have eloquently articulated the problems and the prospects, pointing also to inherent dangers, particularly the assumption that there are those who possess a monopoly on truth and on knowledge of what is good for the rest of humanity and what constitutes good governance.
There is no country on Earth, indeed no government, in these times and age that can survive unless it protects and strictly upholds the fundamental rights of its citizens. Consequently, the argument is not against the imperative need to observe human rights, good governance, accountability, elimination of corruption and the fight against ethnic antagonism, wherever these social evils exist in our societies. Rather, the argument is about differing interpretations of what constitutes good governance, as well as the authoritarian assertion that if we differ then we must be wrong. In other words, we are being told that we are wrong because our critics are right, and that they are right because they say so.
The changes that started in Eastern Europe a few years ago are not necessarily out of the reach of many developing countries. Indeed, most of them were not necessary in the developing countries. Very few minor adjustments here and there are required, because the problems are not the same in the first place. What the developing nations need, more than anything else, is for existing social and economic institutions to be strengthened as a means to create stability for political structures.
We are encouraged by statements made by the representatives of the developed North which took cognisance of the need to strengthen democracies in the developing South, not by preaching moral virtues that may be totally alien to the cultural values and aspirations of the developing countries, but by taking concrete measures aimed at raising the living standards in those countries.
The world has shrunk into a small global village. We live in an age of electronic media and satellite communication systems. Events in one corner of the world, however remote, are instantly beamed into our homes, as we witnessed during the Gulf crisis. Under the circumstances, it is neither impossible nor difficult, in an age of instant global television, to detect and promptly react to problems as they arise. Natural disasters and calamities, massive transfers or movements of conventional weapons or instances of flagrant abuses of human rights can no longer go without detection.
The new international order, for which we all yearn, cannot be the responsibility of any one particular country. Rather, it is the collective responsibility of all of us. The role of the United Nations, as the Gulf crisis recently demonstrated, is a crucial one, and can be successfully played only through the concerted action of all its Members.
The General Assembly met in a special session five years ago to consider ways of supporting African efforts to alleviate the severe crisis that has gripped the continent and to lay the foundation for the continent's sustained economic and social development. The Assembly unanimously adopted the United Nations Programme of Action for African Economic Recovery and Development, representing a unique agreement between African States and the international community, in which both sides committed themselves to serious and far-reaching efforts to accelerate Africa's development process. The Programme, which created major expectations for better prospects for Africa, came to an end in July this year. This session of the General Assembly will carry out the final review and appraisal of the implementation of the Programme and make recommendations.
Nevertheless, over the five years of the period of the United Nations Programme of Action for African Economic Recovery and Development, the economic and social conditions in the continent have actually worsened. This has occurred despite the many far-reaching measures and reforms undertaken by African countries under extremely adverse external conditions of deteriorating commodity prices, heavy external debt and rising net outflows of financial resources. This session of the Assembly therefore has the responsibility to come out with a clearly defined, action-oriented agreement on international support for the continued efforts of African countries during the 1990s.
The international community and the African countries should renew their commitment to a new agenda of cooperation for Africa's sustained social and economic development in the 1990s. To achieve this goal, urgent action is needed to accelerate economic growth to an average real growth rate of at least 6 per cent per annum of gross national product throughout the period of the new agenda, with the aim of increasing income and eradicating poverty.
If we fail to observe these guidelines, the new international order will have absolutely no meaning or relevance to the vast majority of the so-called third-world countries, some of whose citizens subsist on less than one dollar a day and whose countries are denied free access to the markets of the developed world through a series of restrictive and protectionist policies.
The beginning of this decade saw the reaffirmation of the supremacy of international law in the conduct of inter-State relations. One of the major causes of conflicts between nations throughout history has been failure to observe the basic principles of international law, one of whose cardinal provisions is the respect for the sovereignty and territorial integrity of other States and their right to control their destinies.
It is therefore most fitting that we should be witnessing an increasing awareness of the need for respect for international law at the beginning of this decade, which the General Assembly has declared as the United Nations Decade of International Law. It is my delegation's hope that the declaration will invoke greater respect for international law and create a favourable atmosphere for implementation of the principle that all international disputes should be settled peacefully and through negotiation. This is one sure way of transforming the consensus expressed at the forty-fifth session of the General Assembly into specific activities in order to translate the ambitious programmes of the decade into reality.
Similarly, the end of 1970s and the beginning of 1960s witnessed a monumental step forward in the development and codification of one aspect of international law. I refer to the adoption of the United Nations Convention on the Law of the Sea. This most important Convention, which has been aptly described as a constitution for the oceans, was primarily to facilitate international cooperation and to promote the peaceful use of the seas and oceans, as well as the equitable and efficient utilization of ocean resources.
We note with great concern and regret, however, that the preparatory commission has begun to wind up its work without the broad acceptance that would allow for consistent and uniform application of the Convention. The Convention represents many years of negotiations, which successfully established a delicate balance on issues of global concern, and whose future is now left doubtful.
It is my delegation's hope that the Secretary-General will find wide support for his current efforts to bridge the gap between divergent views. Otherwise we shell run the risk of returning to the very uncertainties and instabilities that the Convention on the Law of the Sea was created to address.
Serious human trauma and tragedy still face the Horn of Africa - an area that, for decades, has witnessed numerous political and social upheavals, resulting in massive suffering of the worst kind ever witnessed in the region. The larger part of the region is on the brink of unprecedented famine. My delegation wishes to bring this matter to the attention of the world community as a matter of urgency. I refer in particular to the plight of the many thousands of women and children who are dying from the lack of basic life-supporting necessities.
In the past my country has exerted maximum efforts to deal with the situation arising from the traffic of refugees seeking temporary relief, with assistance from the United Nations High Commissioner for Refugees (UNHCR) and other donor agencies. This time, however, the dimension and complexity of the problem of refugees in Kenya are far beyond the resources at our disposal. This is especially so because of the number of refugees involved - now more than 200,000 - and the fact that our economy, which is currently under a strenuous structural-adjustment process, is struggling to recover from the effects of the Gulf war, which had a serious effect on our tourist industry.
The situation calls for urgent assistance from the international community. I refer in particular to food, medicine, shelter, transport, clothing and other necessities. My President - Mr. Daniel Arap Moi - has already made a passionate plea to the international community for urgent assistance, not only for the refugees in our country but also for those displaced in the Sudan and Somalia, who are facing massive starvation and death.
Allow me, on behalf of the Government and people of Kenya, to convey our sincere thanks to those Governments and international agencies, as well as non-governmental agencies, that have come to the aid of the refugees in Kenya, and appeal for their continued assistance and valuable support for this worthy humanitarian cause.
In this regard, I wish to record the support of my delegation for the proposal made by various delegations - particularly those of the United Kingdom and of Norway, to mention only a few - that a mechanism be put in place to deal more promptly and effectively with such crises. Kenya has cooperated with various United Nations relief agencies and with governmental and non-governmental organizations involved in relief work and in the provision of assistance to neighbouring States. We hope to continue this cooperation in the years to come, in the service of humanity.
The importance and urgency of taking appropriate measures to protect the environment from further damage and to preserve it for future generations is a subject of global concern. The preparatory process for the United Nations Conference on Environment and Development, scheduled to take place in Brazil in 1992, concluded its third phase in Geneva last month with the warning that a lot of ground remains to be covered before Rio de Janeiro. Kenya hopes that at the fourth and final session, scheduled to take place in New York in March 1992, the remaining issues will be ironed out, and the gap bridged, so that the success of our Conference may be ensured.
The very survival of the human race in the years to come will depend increasingly on the ability of man to co-exist in harmony within his environment. All nations -- rich and poor, big and not so big - have a stake in this. The poor, non-industrialised nations must reconcile their development with their environment, just as the rich, developed countries, in the disposal of their industrial wastes, must pay great attention to the problems of preserving a sound environment. Because a good environment is incompatible with poverty, action on environmental control and protection must be addressed simultaneously with the development needs of the poor and developing nations.
The Commission on Human Settlements, at its thirteenth session, is recommending to the General Assembly the adoption, at this session, of a draft resolution for the convening of a world conference on human settlements, and is requesting the Secretary-General, in consultation with the Executive Director of the United Nations Centre for Human Settlements (HABITAT), to take the necessary steps.
My delegation supports this proposal, which would offer a unique opportunity to evaluate and strengthen the progress of HABITAT, bearing in mind the fact that urbanization is becoming a major environmental problem in many developing countries.
Allow me, before concluding my remarks, to refer to recent developments and changes in South Africa. The leadership in that Republic has demonstrated commitment to the dismantling of the obnoxious policies of apartheid. My delegation believes that the international community - the United Nations in particular - should continue to play the same constructive role that it has played in the past in bringing about the dismantling of apartheid. Although a lot remains to be done, it is the view of my delegation that this Organization ought to take cognisance of the positive changes in the Republic of South Africa and lend its moral support for continued peaceful change.
Let clear and unmistakable signals go to the racist die-hards of the AWB clique, however, that, in this era of fundamental changes, the international community will not tolerate any attempts to put the clock back, that there will be no place to run to for solace and comfort should they insist on pursuing the short-sighted and outdated policy of racial supremacy.
Nothing could constitute a more gross abuse of human rights than giving comfort to a few die-hard racists who believe that they are destined by God to be a superior race.
